KELLY, Judge.
Sean McMullen appeals from his judgments and sentences for burglary of an unoccupied dwelling, dealing in stolen property, and false information on a pawnbroker form. We affirm his convictions and sentences but remand for correction of a scrivener’s error in Mr. McMullen’s written judgment. See Murphy v. State, 977 So.2d 748 (Fla. 2d DCA 2008) (remanding for correction of a scrivener’s error in the written judgment in an Anders1 *952appeal). In count I of case number 12-CF-000201, Mr. McMullen was charged with and entered a guilty plea to burglary of an unoccupied dwelling. The judgment erroneously reflects a conviction for felony battery.
Affirmed; remanded with instructions.
SILBERMAN and VILLANTI, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).